                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                CASE NO. 5:16-CV-221

JOHN ARCHIE CAIN,                              )
                              Plaintiff,       )
                                               )
                       v.                      )       ORDER ON
                                  )                    JOINT MOTION TO REMAND
                                  )
WAL-MART STORES, INC.; WAL-MART)
STORES EAST, LP; and WAL-MART,    )
AS SOCIATES, INC.,                )
                       Defendants )


       THIS MATTER is before the Court on the parties' Joint Motion for Remand (DE 39).

The issue has been briefed and it is ripe for disposition.

       On 17 March, 2016, this action was removed to this Court from the Superior Court of

Cumberland County, North Carolina, invoking the Court's diversity jurisdiction. The parties

have now filed a Joint Motion for Remand and requested Remand back to the Superior Court of

Cumberland County, North Carolina.

                                           CONCLUSION

       WHEREFORE, the this Court           GRANTS            the parties' Joint Motion for Remand

with direction to the Clerk to mail a certified copy of this Order of Remand to the Clerk of Court

of Cumberland County, North Carolina. The State Court may thereupon proceed with this case.

       SO ORDERED, this the IO             day of~A---=-f-p~t~d~---·' 2019.




                                                                                James C. Dever, III
                                                             Federal District Court Judge Presiding




                                                                                                  1
